Citation Nr: 1236051	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional neurological disability, status post left knee arthroplasty, due to VA surgical treatment provided in September 2005.

2.  Entitlement to special monthly compensation based on the loss of use of the left lower extremity.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to July1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in September 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in September 2011 for additional development.  Specifically, the Board instructed that the Veteran be provided a VA examination by a physician to address his claim for benefits under 38 U.S.C.A. § 1151.  While the Veteran was provided a VA examination in February 2012, this examination was conducted by a Physician's Assistant (PA), and not a physician as instructed by the Board.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Specifically, another VA examination is warranted to determine whether the Veteran's left lower extremity neuropathy was proximately caused by the total left knee arthroplasty performed in September 2005 and, if so, whether that additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or an event not reasonably foreseeable.  The examiner is also requested to comment on whether the Veteran was informed that peripheral neuropathy was a foreseeable consequence of the September 2005 procedure pursuant to a signed, written informed consent in the Veteran's medical records and/or based on other evidence of record.  

The issues of entitlement to special monthly compensation for loss of use of the left lower extremity and a TDIU are inextricably intertwined with the issue being remanded herein.  Therefore, these issues cannot be resolved until the claim for compensation benefits under 38 U.S.C.A. § 1151 is resolved.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA neurology examination with a physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's peripheral neuropathy of the left lower extremity was caused by the September 2005 VA total arthroplasty of the left knee; or whether such a causal relationship between the left lower extremity peripheral neuropathy and the knee surgery is unlikely (i.e. less than a 50/50 degree of probability).

If it is determined that the peripheral neuropathy of the left lower extremity was caused by the September 2005 total left knee arthroplasty, please state whether the additional disability was due to:

a. carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment; or

b. an event not reasonably foreseeable.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment proximately caused the Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability and (A) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (B) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

Note:  As to foreseeability, although this case is not a medical malpractice lawsuit, but rather a claim for monthly disability benefits, the distinction between foreseeability and nonforeseeability is analogous to the concept in such actions.  In other words, if medical treatment presents the risk of possible, even if rare, adverse results or side-effects known to the provider, then such an outcome is foreseeable, even though unlikely.  In such an instance, the patient, by giving his informed consent to the treatment, accepts that the unwanted result may occur even if the treatment is properly administered.  On the other hand, if a result occurs which was not reasonably foreseeable by the provider or the patient, then the law authorizes payment of benefits under 38 U.S.C. § 1151 in this type of claim.

All relevant records should be reviewed, including the September 2005 surgical records, the post and pre-surgical records, the September 2008 opinion from the private physician Board-certified in neurology and neuro-physiology, and the September 2010 VA examination report.  The examiner is also requested to specifically comment on whether the Veteran was informed that peripheral neuropathy was a foreseeable consequence of the September 2005 procedure pursuant to a signed, written informed consent in the Veteran's medical records and/or based on other evidence of record.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2. Following completion of the above, readjudicate the Veteran's claims for compensation benefits pursuant to 38 U.S.C.A. § 1151, special monthly compensation for loss of use of the left lower extremity, and a TDIU.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



